704 S.E.2d 510 (2010)
In the Matter of H.N.D.
No. 359A10.
Supreme Court of North Carolina.
December 20, 2010.
*511 Warrick and Bradshaw, P.A., by Frank L. Bradshaw, Clinton; and Northen Blue, LLP, by Samantha H. Cabe, Chapel Hill, for petitioner-appellant Sampson County Department of Social Services.
Ryan McKaig, Raleigh, for respondent-appellee mother.
Pamela Newell Williams, Guardian ad Litem, Raleigh, for H.N.D.
PER CURIAM.
For the reasons stated in the dissenting opinion, we reverse the decision of the Court of Appeals.
REVERSED.